Case 1:16-cv-24214-DLG Document 140 Entered on FLSD Docket 08/28/2020 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                        CASE NO. 16-24214-CV-GRAHAM/REID

  CONTRELL LEO FLOYD,

        Plaintiff

  v.

  CITY OF MIAMI BEACH, et al.,

       Defendants
  ____________________________________/

                                          ORDER

        THIS CAUSE comes before the Court upon the Magistrate Judge’s

  Report and Recommendation [D.E. 130] on Defendants Orisme and Espada’s

  Joint Motion to Dismiss Plaintiff’s claims for compensatory and

  punitive damages. [D.E. 90].

        THIS   MATTER    was   assigned   to    the    Honorable   United      States

  Magistrate   Judge    Lisette   M.   Reid    [D.E.   49].   On   July   7,    2020,

  Magistrate Judge Reid issued a Report and Recommendation recommending

  that Defendants’ Motion to Dismiss be denied.            [D.E. 130].

        Pursuant to 28 U.S.C. § 636 and the Local Magistrate Rules of

  the Southern District of Florida, the Parties have 14 days after

  being served with a copy of the Report and Recommendation to serve

  and file written objections, if any, with the District Court. Failure

  to file timely objections shall bar the Parties from a de novo

  determination by the District Court of issues covered in the Report

  and Recommendation and bar the Parties from attacking on appeal the




                                          1
Case 1:16-cv-24214-DLG Document 140 Entered on FLSD Docket 08/28/2020 Page 2 of 2



  factual findings contained therein.         LoConte v. Dugger, 847 F.2d 745,

  749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988).

                           OBJECTIONS AND RESPONSES

        Defendants filed objections to the Magistrate Judge’s Report and

  Recommendation [D.E. 134], to which the Plaintiff responded [D.E.

  139]. Plaintiff then filed a separate notice concurring with the

  Magistrate Judge’s Report [D.E. 136].

                              THE COURT’S RULING

  After a careful review of the record, this Court affirms the Report

  and Recommendation because it demonstrates an exhaustive review of

  the record and makes findings consistent with the law. Accordingly,

  it is hereby

        ORDERED AND AJUDGED that United States Magistrate Judge Lisette

  M. Reid’s Report and Recommendation [D.E. 130] is hereby RATIFIED,

  AFFIRMED and APPROVED in its entirety. It is further

        ORDERED   AND   ADJUDGED   that       Defendants’   Motion   to   Dismiss

  Plaintiff’s claims for compensatory and punitive damages [D.E. 90],

  is hereby DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, this 28th day

  of August, 2020.

                                              s/ Donald L. Graham__________
                                              DONALD L. GRAHAM
                                              UNITED STATES DISTRICT JUDGE

  cc:   All counsel of record

        Contrell Leo Floyd pro se




                                          2
